Citation Nr: 1417813	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  06-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to March 14, 2007, in excess of 10 percent from March 14, 2007 to September 25, 2013, and in excess of 40 percent thereafter, for left knee meniscus tear with degenerative changes (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1989.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs VA Regional Office RO in Seattle, Washington.

In an October 2006 rating decision, the RO continued the 10 percent rating for the Veteran s left knee disability.  The Veteran appealed.  In an October 2008 rating decision, the RO increased the rating to 20 percent disabling, effective June 1, 2006, and 10 percent disabling, effective March 14,2007.  

In August 2010 and August 2013, the Board remanded the Veteran's claim for further development.

The Veteran testified at a Travel Board hearing in March 2010 before the undersigned Veterans Law Judge (VU).  A transcript of the hearing is associated
with the claims file.

In a November 2013 rating decision, the RO increased the disability rating to 40 percent effective September 25, 2013.  

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the record reflects that the Veteran continues to be employed, and therefore a claim for TDIU has not been raised by the evidence.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to March 14, 2007, the preponderance of the competent evidence reflects that the Veteran's left knee disability was manifested by a meniscus tear with subjective complaints of daily constant pain, as well as occasional giving way, and catching, without limitation of motion.

2.  Between March 14, 2007 and September 25, 2013, the preponderance of the competent evidence reflects that the Veteran's left knee disability was manifested by status post arthroscopic repair of the meniscus, with pain, occasional giving way, and without limitation of motion.

3.  From September 25, 2013, the preponderance of the evidence shows that the Veteran's left knee disability was manifested by extension limited to 30 degrees with pain and no ankylosis.

4.  Considering the evidence in the light most favorable to the Veteran, slight instability is shown throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Prior to March 14, 2007, the schedular criteria for a rating higher than 20 percent for service-connected left knee meniscus tear with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

2.  From March 14, 2007 to September 25, 2013, the schedular criteria for a rating higher than 10 percent for service-connected left knee meniscus tear with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 (2013).

3.  From September 2, 2013, the schedular criteria for a rating higher than 40 percent for service-connected left knee meniscus tear with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 (2013).

4.  The criteria for a separate rating of 10 percent for left knee instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in June 2006, prior to the initial unfavorable rating decision in October 2006, of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his service-connected disability had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  The June 2006 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  In addition to the foregoing, the Veteran was afforded several VA examinations in connection with his appeal, including in June 2006, October 2008, September 2010, September 2012, and September 2013.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

As noted in the introduction of this decision, the Veteran is seeking a rating excess of 20 percent prior to March 14, 2007, in excess of 10 percent from March 14, 2007 to September 25, 2013, and in excess of 40 percent thereafter, for her left knee disability.  

The Veteran's knee disability is rated under Diagnostic Codes 5258, 5259 and 5261.  Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating; extension that is limited to 10 degrees warrants a 10 percent rating; and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  However, no such separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010). 

Pertinent law also provides that degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id. 

A. Prior to March 14, 2007

As noted, the Veteran's left knee disability is rated as 20 percent disabling prior to March 14, 2007.  The Board notes that the RO assigned the 20 percent disability rating under Diagnostic Code 5258.  This is the highest assignable disability rating under Diagnostic Code 5258.  Therefore, the Board will consider whether the Veteran warrants a higher disability rating under any of the other potentially applicable rating criteria.  

At the June 2006 VA QTC examination the Veteran reported swelling, giving way, lack of endurance and occasional weakness of the left knee.  He also reported constant pain relieved by Tylenol.  He denied any periods of incapacitation.  He wears a knee brace due to the pain on the left knee.  On physical examination, the knee was swollen and tender with guarding of movement.  Flexion was limited to 120 degrees with pain starting at 10 degrees.  Extension was 0 degrees without pain.  
After repetitive use, range of motion was additionally limited by pain, fatigue, weakness and lack of endurance.  Flexion after repetitive use was to 75 degrees.  All of the ligament tests were within normal limits.  The medial and lateral meniscus test was abnormal with slight degree of seventy.  

VA outpatient treatment records of August 2006 shoe that the left knee was stable to varus and valgus stress; however, the Veteran had a grade 2 Lachman's with what felt like may be a soft endpoint.  With McMurray's testing she had pain in the posterior and medial corner of the knee.  She had equivocal pivot shift test on the left.  She was assessed with arthritis of the left knee with possible meniscus tear and possible ACL disruption, which is old and chronic but with problems of instability.

Records of October 2006 show the Veteran reported one episode of locking, catching and giving way of both knees.  On examination, the left knee was stable to varus and valgus stress at 0 and 30 degrees.  Lachman had a bit more travel than on the contralateral side and did not have a firm endpoint.  There was no catching or grinding  on McMurray test.  Additional records show continued treatment for pain on the knee.  Records also show he received a steroid injection.  

In order to warrant a higher disability rating for limitation of motion, the evidence must show that flexion was limited to 15 degrees under Diagnostic Code 5260.  Indeed, at worst, and with repetitive use, flexion was limited to 75 degrees.  Moreover, to warrant a higher disability rating under Diagnostic Code 5261 for limitation of extension, the evidence must show extension is limited to 20 degrees.  The evidence above, does not show flexion limited to 15 degrees or extension limited to 20 degrees.  

The Board has considered all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experienced ankylosis in her left knee joint, as she was able to demonstrate movement, albeit limited.  In addition, there is no evidence that the Veteran's left knee disability was manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case.

B. March 14, 2007 to September 25, 2007

As noted above, the Veteran's left knee disability is rated as 10 percent disabling from March 14, 2007 to September 25, 2007.  The 10 percent disability rating has been assigned under Diagnostic Code 5259.  This is the highest disability rating allowable under Diagnostic Code 5259, therefore, the Board will consider if the Veteran is entitled to a higher disability rating under any other potentially applicable Diagnostic Code.  

VA treatment records show that the Veteran underwent an arthroscopic outpatient surgical repair of the meniscus in March 2007.  There was no period of convalescence, no casting and no postsurgical residuals.

An October 2008 VA physical therapy treatment record notes that the Veteran reported constant pain in the left knee.  She uses a brace and crutches.  

At the October 2008 VA examination the Veteran reported tenderness on the left knee.  There was no edema, effusion, weakness, redness, heat or guarding of movement.  There was no subluxation, no locking pain, no genu recurvatum, and no crepitus.  Range of motion was flexion to 140 degrees and extension to 0 degrees with no pain.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  All of the ligament tests were within normal limits and there was no instability.  Meniscus testing was also within normal limits.

VA outpatient treatment records of February 2009 note that the Veteran reported the left knee almost gave out once and caused more left knee pain.  It was noted that this was "not new".  There was tenderness of the left knee but no swelling or instability was noted.  The Drawer test was negative.  Active range of motion was described as "good".

Records of June 2009 note the Veteran reports that she uses a knee brace on both knees and Canadian crutches.  

In a May 2009 statement, the Veteran stated that since July 2006 she was using a crutch due to the left knee injury.  She stated she wore a brace and feeling unsafe to go up and down stairs.  She further reported a number of times where the left knee has been locking, catching and giving out.

A November 2009 VA orthopedics note shows the Veteran reported that she has episodes of her left knee giving out, the most recent three days before.  On examination, the left knee was stable to varus and valgus stress with full range of motion from 0-120 degrees.  She had negative Lachman and McMurray's, and her posterior drawer had a solid endpoint.  

VA outpatient treatment records of January 2010 show that the Veteran complained of progressive pain on the left knee.  Range of motion of the left knee was full extension and 110 of flexion.  There was mild tenderness to palpation along the joint line.  The knee was stable to valgus and varus stress; and Lachman's and anterior/posterior drawer test were stable.  

VA outpatient treatment records of December 2010 note the Veteran reported pain on the left knee.  It was noted she ambulates with crutches.  Range of motion of the left knee was 0 to 135 degrees and essentially not painful.  She had crepitus and a couple of well-healed arthroscopic portal incisions.  There was no instability to varus and valgus.  

At a September 2010 VA examination, the Veteran reported pain in her left knee all day every day.  She reported she uses crutches and a brace.  She is unable to run, stand for more than 5-6 minutes, sit for more than 45 minutes, or go more than three stairs at a time.  She is only able to walk ten steps.  She denied missing any work in the last year due to her knee.  On physical examination she had negative Lachman's and McMurray's.  There was no ligamentous instability.  Range of motion was extension to 4 degrees with pain with no changes on repetitive use and no DeLuca.  Flexion was 4-50 degrees with pain with no change on repetitive use and no DeLuca.  She also had two well-healed surgical scars on her left knee measuring  2 5 cm x 0 2 cm and 2 5 cm x 1 cm at the widest area.   The scars were not tender to palpation; they were not adhered to underlying tissue; they were superficial; they were not depressed or elevated; and there was no edema or keloid.  There was hyperpigmentation.   

At a September 2012 VA examination the Veteran reported that she has constant pain in the left knee with swelling.  The left knee locks and buckles, and pops and grinds.  Range of motion was greater than 140 degrees with pain at 120 degrees.  Extension was to 0 degrees with pain.  Ranges of motion did not change with repetitive use.  There was tenderness and pain to palpation.  There was also disturbance of locomotion and problems with sitting and standing.  Lachman test and posterior drawer test were +1.  It was noted she uses a brace occasionally and a cane all the time.  There was no subluxation or dislocation noted.  The examiner noted that she is unable to walk, stand or sit for more than five minutes.  The examiner noted an impression of left knee mild osteoarthritis with instability.

A September 2012 VA scars examination noted the Veteran has 5 linear 1 cm long scars on his left anterior knee.  The scars were not noted to be painful or deep.

A VA orthopedic treatment record of November 2012 notes that the Veteran has increased pain.  She uses cane and has mild crepitus.  Lachman and anterior drawer tests were stable.  She was grossly neurovascularly intact.  

In July 2013, she reported her left knee locks and gives.  She uses cane and brace.  She had a Cortisone injection a year to a year and a half ago.  On examination the left knee was stable.  There was good motion and strength.

Considering the evidence above, the Board finds that a rating in excess of 10 percent for time period between March 14, 2007 to September 25, 2013 is not warranted.  To warrant a 20 percent disability rating under Diagnostic Code 5258, the evidence must show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion in the joint warrants a rating of 20 percent.  However, as noted, the Veteran underwent a surgical repair of the meniscus in March 2007 and as such, there is no showing of a dislocated semilunar cartilage.  Accordingly, a higher rating is not warranted under Diagnostic Code 5258.

The Board has considered whether a higher rating would be warranted for limitation of motion, flexion or extension.  However, as noted, ranges of motion has been near normal throughout this period.  

The Board has also considered other relevant diagnostic codes.  In particular, there is no indication of ankylosis, as the Veteran retained significant range of motion of the knee at all times, albeit with pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  There is also no evidence of malunion or nonunion of the tibia or fibula.  In this regard, although the Veteran wore a knee brace, there is no indication that this was due to nonunion or loose motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  There is also no evidence of genu recurvatum (hyperextension of the knee).  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.  Additionally, with regard to the Veteran's scars on the left knee, there is no evidence that the scars are deep or nonlinear, cover at least 144 square inches, are symptomatic, or result in any addition limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  As such, a separate or higher rating is not warranted for this period under any of these diagnostic codes.

C.  From September 25, 2013

From September 25, 2013, the Veteran is currently rated as 40 percent disabling for limitation of extension.  To warrant a higher disability rating, the evidence would have to show that extension is limited to 45 degrees under Diagnostic Code 5261, or that the knee is ankylosed at between 20 to 45 degrees.  

At the September 2013 VA examination, the Veteran reported experiencing pain, locking sensation and difficulty walking.  On physical examination, range of motion was flexion to 100 degrees with pain at 40 degrees, and extension to 40 degrees with pain at 35 degrees.  With repetitive motion, flexion was limited to 95 degrees and extension to 30 degrees.  There was functional loss due to weakness, less movement, excess fatigability, incoordination and pain.  There was disturbance of locomotion and interference with sitting, standing and weight bearing.  Lachman and posterior drawer test were normal.  The examiner noted 3 scars on the left knee which were linear and 1 cm in length.  The scars were not unstable or painful.  She uses a cane for ambulation.

On review of the evidence above, the Board finds that a disability rating in excess of 40 percent is not warranted.  Indeed, no ankylosis of the left knee is shown, and at worst, with repetitive use, extension has been limited to 30 degrees.

D.  Instability

The Board has considered whether the Veteran is entitled to a separate rating for instability of the left knee during the appeal period.  In this regard, the Board notes that as noted above, a separate rating may be awarded under Diagnostic Code 5257 and where the rating is based on additional disability such as instability.  See VAOPGCPREC 23-97.  

The Board finds that a separate rating of 10 percent, but no higher, is warranted under Diagnostic Code 5257 for slight instability of the left knee throughout the entire appeal period.  The Board recognizes that instability has not been consistently objectively found.  However, the Veteran has reported instability on a consistent basis and there are VA outpatient treatment record showing objective findings of instability of the left knee throughout the appeal period.  Accordingly, and considering the evidence in the light most favorable to the Veteran, the Board finds that there has been a showing of instability of the left knee and a separate rating of 10 percent is warranted.  

E.  Extraschedular

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1) (2013).  Thun v. Peake, 22 Vet. App. 111.  The Board, however, finds that the medical evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular criteria inadequate.  The Veteran's primary left knee symptoms include pain, mild instability, and some limitation of motion, and these factors are accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not indicated.


ORDER

A rating in excess of 20 percent for left knee meniscus tear with degenerative changes prior to March 14, 2007, is denied.  

A rating in excess of 10 percent for left knee meniscus tear with degenerative changes from March 14, 2007 to September 25, 2013, is denied.  

A rating in excess of 40 percent for left knee meniscus tear with degenerative changes from September 25, 2013, is denied.  

A separate rating of 10 percent, but no higher, for left knee instability is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


